Case 2:20-cv-06191-DSF-JEM Document 28 Filed 12/11/20 Page 1 of 2 Page ID #:769




  1 William B. Freeman (SBN 137276)
  2 bill.freeman@katten.com
    Katherine Motsinger (SBN 322404)
  3 katherine.motsinger@katten.com
    KATTEN MUCHIN ROSENMAN LLP
  4
    515 South Flower St., Ste. 4150
  5 Los Angeles, CA 90071
    Tel: 213.443.9000
  6 Facsimile: 213.443.9001
  7 Attorneys for Receiver David P. Stapleton
  8
  9                                UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
10                                WESTERN DIVISION - LOS ANGELES

11 WELLS FARGO BANK, NATIONAL                           No.: 2:20-cv-06191-DSF (JEMx)
   ASSOCIATION,
12                                                      UNOPPOSED MOTION TO
                       Plaintiff,                       MODIFY ORDER APPOINTING
13                                                      RECEIVER AND ISSUING
         vs.                                            RESTRAINING ORDER
14
   KURT ORBAN PARTNERS, LLC, a                          [Concurrently Filed with Stipulation
15 California limited liability company;                Amending [Proposed] Stipulated
   KURT MATTHEW ORBAN, an                               And Agreed Order Appointing
16 individual,                                          Receiver And Issuing Restraining
                                                        Order; [Proposed] Order]
17                                 Defendants.
                                                        Honorable Dale S. Fischer
18
19
20             Receiver David Stapleton (“Receiver”), by and through counsel, moves the Court
21 for entry of an order modifying that certain “Stipulated And Agreed Order Appointing
22 Receiver And Issuing Restraining Order,” dated and entered in the above-captioned
23 case on July 20, 2020, as Document No. 21 (the “Order”).
24       Pursuant to the Order, the Receiver, Plaintiff Wells Fargo Bank, National
25 Association (“Plaintiff”) and Defendants Kurt Orban Partners, LLC and Kurt Matthew
26 Orban (“Defendants”) (collectively, the “Parties”) retained the right to modify the
27 Receiver’s powers and duties. For the reasons set forth in the concurrently-filed
28

      US_146989864v2_382501-00026 12/11/2020 10:10 AM
Case 2:20-cv-06191-DSF-JEM Document 28 Filed 12/11/20 Page 2 of 2 Page ID #:770




  1 Stipulation, in connection with his role as duly-appointed Receiver, Receiver has
  2 recommended certain amendments to his powers and duties, as set forth in the
  3 [Proposed] Order.                Plaintiff and Defendants have each independently reviewed,
  4 analyzed, and agreed to Receiver’s proposed amendments to the Order with their
  5 respective counsel, as provided in the concurrently-filed Stipulation.
  6            Receiver therefore asks the Court to enter the concurrently submitted [Proposed]
  7 Order modifying the terms of the original Order.
  8
  9 Dated: December 11, 2020                            KATTEN MUCHIN ROSENMAN LLP
10
11
                                                        By:/s/ Katherine M. Motsinger
12                                                      William B. Freeman
                                                        Katherine M. Motsinger
13                                                      Attorneys for Receiver David Stapleton
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         -2-
      US_146989864v2_382501-00026 12/11/2020 10:10 AM
